WASHINGTON, Circuit Justice.
If the defendant’s rule be supported, it will be unnecessary to consider the one obtained by the plaintiff. Whether the plaintiff would have been entitled.at all to costs, in case the verdict had been for $500, or upwards; or could, by being trebled, be increased to that amount; are questions which I should not wish to decide at this time, unless it were necessary to do so. It is certain that the plaintiff was not entitled to costs at common law, in any case; and the statute of Gloucester allows them only in cases where damages were recoverable before the making of that statute; unless the statute on which the action is founded, and which gives damages, gives costs also. It must also be admitted, that it is the act of congress alone which gives to an inventor the right of property in the subject of his invention; and consequently, that this is not a case on whic-li damages could have been recovered at common law, although, whenever a statute gives a right, but without providing a specific remedy, a remedy may be drawn from the abundant stores of the common law. It may not, however, be amiss to observe, that, for the violation of a patent light, the act of the 17th-of April, 1800 [2 Stat. 37], gives to the patentee a sum equal to three times the actual damage sustained, to be recovered by action on the case, founded on that and the preceding acts, in the circuit courts of the United States. I give no opinion as to the legal effect of this provision, nor upon the question whether, under any circumstances, the plaintiff is entitled to recover costs, because I have not had an opportunity of searching. through the code of congressional legislation in reference to the subject of costs. I at first doubted whether the twentieth section of the judiciary act of 1789 applied to cases arising under the constitution and laws of the United States, and whether it ought not to be confined to cases at common law. But upon reflection, I can perceive no sound reason for this distinction; and this section is expressed in terms so general and unlimited, that the court cannot feel itself at liberty to qualify or restrain them. This section declares, that where the plaintiff recovers less than 8500 he shall not be allowed costs, but may at the discretion of the court be adjudged to pay them. The first rule then must be discharged, and the second made absolute.